Citation Nr: 0314431	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic 
dermatological disability, including scabies.  

2.  Entitlement to service connection for organic disability 
manifested by increased cholesterol, classified as 
hypercholesterolemia.  

3.  Entitlement to service connection for chronic bilateral 
knee disability.  

4.  Entitlement to service connection for hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  Specifically, in February 1998 the RO denied 
entitlement to service connection for a bilateral knee 
disability and for HTN.  In April 1999 the RO denied 
entitlement to service connection for organic disability 
manifested by increased cholesterol (hypercholesterolemia), 
and skin rashes and scabies.  

The veteran provided oral testimony before a Veterans Law 
Judge sitting at the RO in February 2001, a transcript of 
which has been associated with the claims file.  

In May 2001, after adjudicating another issue then pending on 
appeal, the Board remanded the case to the RO for additional 
evidentiary development and adjudicative actions.

In May 2002 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
consideration.  

In April 2003, in view of the fact that the Veterans Law 
Judge who had previously conducted the February 2001 travel 
board hearing is no longer employed at the Board, the Board 
sent a letter to the veteran advising him that he had the 
option of requesting another hearing before another Veterans 
Law Judge. He was advised that if he did not respond within 
30 days as to whether or not he wished to have another 
hearing, the Board would assume that he did not want another 
hearing.  The veteran did not respond to the Board's April 
2003 correspondence.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

In Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).  

The CAFC has also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice, 
" is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§ ] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

As to the issues on appeal, the veteran has been sent 
numerous letters with respect to notice requirements of the 
VCAA pursuant to Quartuccio, most recently in May 2002.  
However, the veteran was only provided 60 days to respond.  
Therefore, the letter is not consistent with the requirements 
of Disabled American Veterans, et al.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


